Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim.  The examiner would like to thank the applicant for the election made without traverse in the reply filed on 12/08/2021. 
		
	Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 1-16 and 21-22 are directed towards an apparatus and will be examined under such conditions.  The material worked upon or the process of using the apparatus is viewed as a recitation of intended use and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. 
The term “substantially” in Claim 12 is defined as “to being within +/- 10% of a target value” in Paragraph(s) 0019 of the instant specification.
	
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.	

	
Claim(s) 1-9, 12-15, and 21-22 are rejected under 35 U.S.C. § 103 as being unpatentable over BUSBEE (US-20190039299-A1), hereinafter referred to as BUSBEE,  in view of TAKEYAMA (US-20190255765-A1), hereinafter referred to as TAKEYAMA.
Regarding Claim 1, BUSBEE teaches a printing apparatus,
	comprising:
	a 3D print extrusion head assembly (see all elements of Figure(s) 20),
	comprising:
	a fluid distribution cap coupled to a carrier (Paragraph(s) 0233, 0235, Figure(s) 16 and 20);
	an in-line mixer coupled to the fluid distribution cap (impeller, Figure(s) 20);
	a cooling jacket coupled to the fluid distribution cap (compressed gas inlet, Figure(s) 20),
	wherein at least a portion of the in-line mixer is within a cavity within the cooling jacket (Figure(s) 20);
	a nozzle coupled to the in-line mixer (nozzle, Figure(s) 20),
	wherein the nozzle extends from the in-line mixer through a wall of the cooling jacket (Figure(s) 20); and
	 at least one heater wing adjacent to the in-line mixer (UV light source, Figure(s) 20)
However, BUSBEE does not explicitly teach the following limitations:
	at least one heater wing coupled to the carrier,
	wherein the at least one heater wing comprises a heat guiding element.
In the same field of endeavor, TAKEYAMA teaches a discharge module 10 with a heating module 20 including laser light sources that are slideably held by a connecting member (Figure(s) 1, 3, 4, 21, and Paragraph(s) 0058).
at least one heater wing coupled to the carrier (heating module 20, Figure(s) 1),
	wherein the at least one heater wing comprises a heat guiding element  (connecting member, Figure(s) 1 and 0058). 
BUSBEE and TAKEYAMA are analogous in the field of nozzles with irradiation units. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify BUSBEE'(s) UV light source with TAKEYAMA'(s) connecting member and positioning modules and guiding 24 with x-axis motor, because this allows the heating module 20 to be slideably held (TAKEYAMA, Paragraph(s) 0058 and 0174). 

Regarding Claim 2, BUSBEE and TAKEYAMA teach the printing apparatus of Claim 1, BUSBEE further teaches:
	wherein the fluid distribution cap comprises one or more fluid inlets that are coupled to a throat (BUSBEE, Figure(s) 20). 

Regarding Claim 3, BUSBEE AND TAKEYAMA  teach the printing apparatus of Claim 2, BUSBEE further teaches:
	wherein the in- line mixer comprises a chamber having an inlet at a first end coupled to the throat (material inlet 1, Figure(s) 16 and 20), and
	 an outlet at a second end (see the nozzle outlet, Figure(s) 16 and 20),
	wherein an impeller is within the chamber and extends through the inlet (impeller, Figure(s) 20), and
	 wherein the nozzle is coupled to the outlet (Figure(s) 20). 

Regarding Claim 4, BUSBEE AND TAKEYAMA  teach the printing apparatus of Claim 3, BUSBEE further teaches:
	wherein the in- line mixer comprises a threaded portion that is coupled to the fluid distribution cap (Figure(s) 20). 

Regarding Claim 5, BUSBEE AND TAKEYAMA  teach the printing apparatus of Claim 3, BUSBEE further teaches:
	wherein the impeller comprises a shaft coupled to a motor (Paragraph(s) 0056,0062), and
	 wherein the motor is mechanically coupled to the carrier (Paragraph(s) 0056, 0062). 

Regarding Claim 6, BUSBEE AND TAKEYAMA  teach the printing apparatus of Claim 3, BUSBEE further teaches:
	wherein the impeller comprises one or more vanes (Figure(s) 20), and
	 wherein a distance between the impeller and a wall of the chamber is less than 200 microns (see where the feature size is greater than or equal to 200 microns, Paragraph(s) 0140). 

Regarding Claim 7, BUSBEE AND TAKEYAMA  teach the printing apparatus of Claim 3, BUSBEE further teaches:
	wherein the impeller is coupled to a shaft that is retractable (Paragraph(s) 0062), and
	 wherein the impeller is vertically translatable along a central axis of the in-line mixer (Paragraph(s) 0062). 

Regarding Claim 8, BUSBEE AND TAKEYAMA  teaches the printing apparatus of Claim 1, BUSBEE further teaches:
	wherein the cooling jacket comprises a threaded portion that is coupled to the fluid distribution cap (The examiner considers that this limitation is obvious to shape over the prior art. Please see MPEP 2144.04 IV. B. titled “Changes in Shape”. ) 

Regarding Claim 9, BUSBEE AND TAKEYAMA  teaches the printing apparatus of Claim 1, BUSBEE further teaches:
	wherein at least two ports are on an outer wall of the coolant jacket and open into the cavity of the cooling jacket (Figure(s) 20). 

Regarding Claim 12, BUSBEE AND TAKEYAMA teach the printing apparatus of Claim 1, BUSBEE further teaches:
	wherein the at least one heater wing is a radiative heater (Paragraph(s) 0096), and
	 wherein the heat guiding element is an infrared-reflective surface  (Paragraph(s) 0096). 

Regarding Claim 13, BUSBEE AND TAKEYAMA teach a system, BUSBEE further teaches:
	comprising:
	a 3D printing extrusion head (see all elements of Figure(s) 20),
	comprising:
	a fluid distribution cap coupled to a carrier (Paragraph(s) 0233, 0235, Figure(s) 16 and 20);
	an in-line mixer coupled to the fluid distribution cap (impeller, Figure(s) 20);
	a cooling jacket coupled to the fluid distribution cap (compressed gas inlet, Figure(s) 20),
	wherein at least a portion of the in-line mixer is within a cavity within the cooling jacket (Figure(s) 20):
	a nozzle coupled to the in-line mixer (nozzle, Figure(s) 20),
	wherein the nozzle extends from the in-line active mixer through a wall of the cooling jacket (Figure(s) 20); and
	 at least one heater wing adjacent to the in-line mixer and coupled to the carrier (UV light source, Figure(s) 20)
	 a reservoir coupled to the fluid distribution cap (Figure(s) 11-13b),
	wherein an elastomer precursor is within the reservoir  (This limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. The apparatus is capable of holding an elastomeric precursor, isocyanate, Paragraph(s) 0208.). 
However, BUSBEE does not explicitly teach the following limitations:
	at least one heater wing coupled to the carrier,
	wherein the at least one heater wing comprises a heat guiding element.
In the same field of endeavor, TAKEYAMA teaches a discharge module 10 with a heating module 20 including laser light sources that are slideably held by a connecting member (Figure(s) 1, 3, 4, 21, and Paragraph(s) 0058).
at least one heater wing coupled to the carrier (heating module 20, Figure(s) 1),
	wherein the at least one heater wing comprises a heat guiding element  (connecting member, Figure(s) 1 and 0058). 
BUSBEE and TAKEYAMA are analogous in the field of nozzles with irradiation units. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify BUSBEE'(s) UV light source with TAKEYAMA'(s) connecting member and positioning modules and guiding 24 with x-axis motor, because this allows the heating module 20 to be slideably held (TAKEYAMA, Paragraph(s) 0058 and 0174). 

Regarding Claim 14, BUSBEE AND TAKEYAMA  teach the system of Claim 13, BUSBEE further teaches:
	wherein the carrier is coupled to a gantry system (Figure(s) 16-17 and Paragraph(s) 0134).

Regarding Claim 15, BUSBEE AND TAKEYAMA  teach the system of Claim 13, BUSBEE further teaches:
	wherein the work surface is coupled to a translation table that is movable in at least one direction (Figure(s) 16-17 and Paragraph(s) 0134). 

Regarding Claim 21, BUSBEE AND TAKEYAMA  teach the system of Claim 13, BUSBEE further teaches:
	wherein the reservoir is a first reservoir (reservoir to feed material inlet 1, Paragraph(s) 0181 and Figure(s) 12-13B),
	wherein the cooling jacket is coupled to a circulation pump (Figure(s) 12), and
	 wherein the circulation pump is coupled to a second reservoir (Figure(s) 12). 

Regarding Claim 22, BUSBEE AND TAKEYAMA  teach the system of Claim 13; however BUSBEE does not teach the following limitation:
	wherein a temperature controller is coupled to the work surface
In the same field of endeavor, TAKEYAMA teaches a three-dimensional fabricating apparatus with a thermocouple for controlling the temperature of the heating plate (Paragraph(s) 0173-0175).
wherein a temperature controller is coupled to the work surface (Paragraph(s) 0175).
BUSBEE and TAKEYAMA are analogous in the field of nozzles with irradiation units. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify BUSBEE'(s) substrate with TAKEYAMA'(s) thermocouple and heating plate, because this allows the layer under the layer being printed to be heated (TAKEYAMA, Paragraph(s) 0175). 
Claim(s) 10 is rejected under 35 U.S.C. § 103 as being unpatentable over BUSBEE AND TAKEYAMA  in view of LI (US-20210060860-A1), hereinafter referred to as LI.
Regarding Claim 10, BUSBEE AND TAKEYAMA  teaches the printing apparatus of Claim 1; however, BUSBEE does not teach the following limitations:
	wherein the at least one heater wing is a forced convection heater, and
	 wherein:
	the at least one heater wing comprises a blower that is adjacent to the heat guiding element;
	the heat guiding element comprises a heating block comprising an array of orifices that extend through the heating block, and
	 the heating block is oriented at an angle that is between 0 °  and 90 ° with respect to the plane of a work surface.
LI teaches a nozzle device with a hot airflow wing (abstract and Figure(s) 1) and the following limitations:
wherein the at least one heater wing is a forced convection heater (201, Paragraph(s) 0039 and Figure(s) 1), and
	 wherein:
	the at least one heater wing comprises a blower that is adjacent to the heat guiding element (Paragraph(s) 0039 and Figure(s) 1);
	the heat guiding element comprises a heating block comprising an array of orifices that extend through the heating block (Paragraph(s) 0039 and Figure(s) 1), and
	 the heating block is oriented at an angle that is between 0 °  and 90 ° with respect to the plane of a work surface (Paragraph(s) 0039 and Figure(s) 1). 
BUSBEE, TAKEYAMA and LI are analogous in the field of curing units for nozzles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify BUSBEE'(s) irradiation unit with LI'(s) 201, because this provides heat (LI, Paragraph(s) 0039 and abstract and Figure(s) 1). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12-15, and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HUANG (US-20050015175-A1) teaches a cooling/heating jacket and irradiation unit.
MEDINA (US-20100127433-A1) teaches a cooling/heating jacket and irradiation unit.
LUND (US-20170021566-A1) teaches a cooling/heating jacket and irradiation unit and threading shape of the cooling/heating jacket.
TWELVES (US-20180354058-A1) teaches a cooling/heating jacket and irradiation unit.
SANZARI (US-20200290279-A1) teaches a cooling/heating jacket and irradiation unit.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743